DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 05/24/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2021 is in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (US 2013/0114895 A1).

Regarding claim 1, Hong teaches a method (Hong, Fig. 3) comprising: 
receiving pixel data from an image capture device (Hong, Fig. 3, Step 300, Paragraph 0037) having a color filter (Hong, Fig. 2, color filter array (CFA), Paragraph 0023), 

performing wavelet decomposition on the pixel data to produce decomposed pixel data (Hong, Paragraph 0037); 
determining a local intensity of the pixel data (Hong, Paragraph 0049, brightness array I(n, x, y), Each band, level or pixel location may be a local intensity.); 
determining a noise threshold value (Hong, Paragraph 0050, T1, T2, T3 and T4, Fig. 4A, Paragraph 0051, Alternatively, the noise threshold value may be C’_Gr, C’_R, C’_B and C’_Gr.) based on the local intensity and a noise intensity function (Hong, Paragraph 0049, T(n, k, x, y, Alternatively, the noise intensity function may be G(n,k,x,y).) that is based on the color filter (Hong, Paragraph 0049, The noise intensity function T(n, k, x, y) or G(n,k,x,y) is based on the local intensity which is based on the color filter.);
determining a noise value for the pixel data based on the decomposed pixel data and the noise threshold value (Hong, Paragraphs 0050-0051); and 
correcting the pixel data based on the noise value to produce an output image (Hong, Paragraph 0052).

Regarding claim 2, Hong teaches the method of claim 1 (see claim 1 analysis), further comprising: receiving correlation information for the color filter that includes a set of averaging weights, wherein the determining of the local intensity applies the set of averaging weights of the correlation information to the pixel data to determine the local 

Regarding claim 6, Hong teaches the method of claim 1 (see claim 1 analysis), wherein the noise intensity function is a piecewise linear function (Hong, Fig. 4A, Paragraph 0050-0051, G(n,k,x,y) is a piecewise linear function.).

Regarding claim 7, Hong teaches the method of claim 1 (see claim 1 analysis), wherein the noise intensity function is user-defined (Hong, Paragraphs 0037, 0038 and 0050, The number of levels may be user defined. The noise thresholds are based on the number of levels and is based on a 2x2 pattern of the color filter array (Hong, Paragraph 0015, A Bayer pattern is a 2x2 pattern color filter pattern.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2013/0114895 A1) in view of Kakumitsu (US 2005/0206966 A1).


However, Hong does not teach generating a gain value and an inverse of the gain value by a lens shading correction compensation logic present in a noise filter.
In reference to Kakumitsu, Kakumitsu teaches generating a gain value and an inverse of the gain value (Kakumitsu, Paragraph 0049, 0051 and 0059) by a lens shading correction compensation logic present in a noise filter (Kakumitsu, Fig. 3 , shading correcting circuit 12 and noise reduction filter circuit 14).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Hong with the method of lens shading correction as seen in Kakumitsu to carry out uniform contour correction over the entire image region while carrying out shading correction (Kakumitsu, Paragraph 0011).

Claims 21-25 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2013/0114895 A1) in view of Dabral et al. (US 20170223267 A1).

Regarding claim 21, Hong teaches the method of claim 1 (see claim 1 analysis). However, Hong does not teach wherein: the pixel data is merged pixel data; and the 
In reference to Dabral et al. (hereafter referred as Dabral), Dabral teaches wherein: the pixel data is merged pixel data (Dabral, Paragraph 0020); and the method further comprises: receiving sets of pixel data associated with a plurality of frames (Dabral, Paragraph 0018); merging the sets of pixel data to produce the merged pixel data (Dabral, Paragraph 0020); and performing post-processing on the merged pixel data (Dabral, Paragraph 0023).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Hong with the method of merging pixel data as seen in Dabral so that the obtained picture covers a high dynamic range (Dabral, Paragraph 0004).

Regarding claim 22, the combination of Hong and Dabral teaches the method of claim 21 (see claim 21 analysis), wherein the output image is a high dynamic range image (Dabral, Paragraph 0004). 

Regarding claim 23, Hong teaches a method (Hong, Fig. 3) comprising: 
receiving pixel data from an image (Hong, Fig. 3, Step 300, Paragraph 0037), 
wherein the image is associated with a color filter (Hong, Fig. 2, color filter array (CFA), Paragraph 0023); 

determining a threshold based on cross-color correlation information associated with the color filter (Hong, Paragraphs 0049-0051, I(n,x,y) may be considered to be cross-color correlation information.); 
applying the threshold to the decomposed pixel data to produce thresholded pixel data (Hong, Paragraphs 0050-0051); and 
performing reconstruction on the thresholded pixel data Hong, Paragraphs 0052-0063).
	However, Hong does not teach receiving sets of pixel data from a plurality of images, wherein the plurality of images is associated with a color filter; and merging the sets of pixel data to provide merged pixel data.
In reference to Dabral et al. (hereafter referred as Dabral), Dabral teaches receiving sets of pixel data from a plurality of images (Dabral, Paragraph 0018), wherein the plurality of images is associated with a color filter (Dabral, Paragraph 0005); merging the sets of pixel data to provide merged pixel data Dabral, Paragraph 0020); and performing post-processing on the merged pixel data (Dabral, Paragraph 0023)
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Hong with the method of merging pixel data as seen in Dabral so that the obtained picture covers a high dynamic range (Dabral, Paragraph 0004).



Regarding claim 25, the combination of Hong and Dabral teaches the method of claim 23 (see claim 23 analysis), further comprising determining a set of local pixel intensities for the merged pixel data for colors of the color filter (Hong, Paragraph 0049, Each band, level or pixel location may be a local intensity.), wherein the determining of the threshold includes summing and averaging the set of local pixel intensities based on the cross-color correlation information to determine an average pixel intensity (Hong, Paragraph 0049).

Regarding claim 31, the combination of Hong and Dabral teaches the method of claim 23 (see claim 23 analysis) further comprising generating a high dynamic range image based on the reconstructed thresholded pixel data (Dabral, Paragraph 0004).

Regarding claim 32, the combination of Hong and Dabral teaches the method of claim 23 (see claim 23 analysis), wherein the cross-color correlation information is associated with a 2x2 pattern of the color filter (Hong, Paragraph 0015, A Bayer pattern is a 2x2 pattern color filter pattern.).

.

Claims 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2013/0114895 A1) in view of Dabral et al. (US 20170223267 A1) in view of Kakumitsu (US 2005/0206966 A1).

Regarding claim 26, the combination of Hong and Dabral the method of claim 25 (see claim 25 analysis), wherein: the determining of the threshold includes applying a lens shading correction compensation and the threshold is based on the corrected pixel intensity. (Hong, Fig. 2, lens distortion compensation, Paragraph 0025, determining of the threshold occurs after lens shading correction.).
However, the combination of Hong and Dabral does not teach wherein: the determining of the threshold includes applying a lens shading correction compensation gain to the average pixel intensity to produce a gain-corrected pixel intensity; and the threshold is based on the gain-corrected pixel intensity.
In reference to Kakumitsu, Kakumitsu teaches applying a lens shading correction compensation gain to the pixel intensity to produce a gain-corrected pixel intensity (Kakumitsu, Paragraph 0049, 0051 and 0059).


Regarding claim 27, the combination of Hong, Dabral and Kakumitsu teaches the method of claim 26 (see claim 26 analysis), wherein the lens shading correction compensation gain is based on a distance from an optical center of an image capture device (Kakumitsu, Paragraph 0051).

Regarding claim 28, the combination of Hong, Dabral and Kakumitsu teaches the method of claim 26 (see claim 26 analysis), wherein the applying of the lens shading correction gate to the average pixel intensity includes multiplying the average pixel intensity by an inverse of the lens shading correction compensation gain to produce the gain-corrected pixel intensity (Kakumitsu, Paragraph 0049, 0051 and 0059).

Regarding claim 29, the combination of Hong, Dabral and Kakumitsu teaches the method of claim 26 (see claim 26 analysis), wherein: the determining of the threshold includes applying a noise intensity function (Hong, Fig. 4A, Paragraph 0050-0051, 
the noise intensity function is a piecewise linear function (Hong, Fig. 4A, Paragraph 0050-0051, G(n,k,x,y) is a piecewise linear function.).


Allowable Subject Matter
Claims 3-4 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 3, prior art of record neither anticipates nor renders obvious:
“The method of claim 2, wherein the determining of the noise value includes: averaging the decomposed pixel data using the set of averaging weights to determine an average of the decomposed pixel data; and dividing the average of the decomposed pixel data by the noise threshold value.”

With regard to claim 4, prior art of record neither anticipates nor renders obvious:
“The method of claim 1 further comprising: determining a gain based on a location, within the image, of the portion of the image associated with the pixel data; wherein the determining of the noise threshold value includes applying an inverse of the 

With regard to claim 30, prior art of record neither anticipates nor renders obvious:
The method of claim 29, wherein the determining of the threshold includes applying the lens shading correction compensation gain to the intermediate noise threshold.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/WESLEY J CHIU/           Examiner, Art Unit 2698        


/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698